Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            October 1, 2019




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    In the Matter of the                                              No. 52982-3-II
    Personal Restraint of

    BRANDON LEE FARMER,

                                Petitioner.
                                                                UNPUBLISHED OPINION



          CRUSER, J. — Brandon Farmer seeks relief from personal restraint imposed following his

2016 conviction for first degree murder.1 First, he argues that he was denied effective assistance

of counsel when his trial counsel did not communicate a plea offer of second degree murder to

him. However the correspondence he attached to his petition shows that his counsel communicated

the plea offer to him, but he rejected it and counteroffered a plea offer of first degree manslaughter,

which the State rejected. To the extent Farmer argues there was an additional plea offer of second

degree murder that he did not learn about until sentencing, he fails to present any evidence that

such an offer was made and improperly withheld by his attorney. See In re Pers. Restraint of Rice,

118 Wash. 2d 876, 886, 828 P.2d 1086 (1992) (“In short, the petitioner must present evidence

showing that his factual allegations are based on more than speculation, conjecture, or inadmissible

hearsay.”). Thus, he does not show ineffective assistance of counsel.


1
 We issued the mandate of Farmer’s direct appeal on February 20, 2018, making his February 7,
2019 petition timely filed. RCW 10.73.090(1), (3)(b).
No. 52982-3-II


        Second, Farmer argues that the prosecutor engaged in misconduct in questioning the State’s

witnesses, Dusty Titus and Detective Gene Miller. But we rejected these arguments in his direct

appeal, State v. Farmer, Cause No. 48991-1-II. Unless he shows that the interests of justice require

it, he cannot raise these arguments again in this petition. In re Pers. Restraint of Lord, 123 Wash. 2d
296, 303, 868 P.2d 835 (1994). He makes no such showing.

        Farmer does not present grounds for relief from restraint. We therefore deny his petition.

We also deny his request for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     CRUSER, J.
 We concur:



 WORSWICK, J.




 LEE, A.C.J.




                                                 2